Name: Commission Regulation (EEC) No 1880/81 of 8 July 1981 limiting the grant of production aid for Williams pears preserved in syrup
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 187/22 Official Journal of the European Communities 9 . 7 . 81 COMMISSION REGULATION (EEC) No 1880/81 of 8 July 1981 limiting the grant of production aid for Williams pears preserved in syrup HAS ADOPTED THIS REGULATION : Article 1 For the 1981 /82 marketing year, the grant of produc ­ tion aid for Williams pears preserved in syrup, falling within subheading ex 20.03 B of the Common Customs Tariff, shall be limited for each processing undertaking to 77-18 % of the total quantity produced during the 1979/80 marketing year for undertakings existing in 1979 and to 77-18 % of the total quantity produced during the 1980/81 marketing year for undertakings set up in 1980 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 111 8/81 (2), and in particular Article 3c thereof, Whereas Council Regulation (EEC) No 111 9/8 1 (3 ) fixed the quantity of Williams pears preserved in syrup eligible for aid at 74 1 00 tonnes ; whereas provi ­ sions should be laid down to ensure that this total quantity is distributed amongst the various processing undertakings ; Whereas, for this purpose, the most recent reliable data available on the total quantity produced should be used as a basis ; Whereas the quantity of the aid preserves in respect of which new undertakings may qualify for aid should be determined ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Products Processed from Fruit and Vegetables, Article 2 With regard to the product referred to in Article 1 , the percentage referred to in Article 6 (2) of Commis ­ sion Regulation (EEC) No 1530/78 (4), as last amended by Regulation (EEC) No 1850/81 (5 ), is hereby fixed for the 1981 /82 marketing year at 2% of the total quantity produced in the territory of each Member State and eligible for aid pursuant to Article 1 . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 July 1981 . For the Commission The President Gaston THORN (!) OJ No L 73 , 21 . 3 . 1977, p . 1 . (2 ) OJ No L 118 , 30 . 4 . 1981 , p . 10 . (3 ) OJ No L 118 , 30 . 4 . 1981 , p . 11 . (4) OJ No L 179 , 1 . 7 . 1978 , p . 21 . (5 ) OJ No L 183 , 4 . 7 . 1981 , p . 28 .